                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       GUARDANT HEALTH, INC.,                           Case No. 19-mc-80131-SVK
                                   8                      Plaintiff,
                                                                                            ORDER DENYING RESPONDENTS'
                                   9               v.                                       REQUEST FOR AN EXTENSION OF
                                                                                            TIME
                                  10       PERSONAL GENOME DIAGNOSTICS,
                                           INC., et al.,                                    Re: Dkt. No. 28
                                  11
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13            The dispute before this Court arises out of litigation currently underway in Delaware.

                                  14   Movant Personal Genome Diagnostics, Inc. (“PGDx”) seeks to compel the production of

                                  15   documents from Respondents Wilson Sonsini Goodrich & Rosati, P.C. and Vern Norviel

                                  16   (collectively, “Respondents”).1 The Court issued an order on December 3, 2019 setting forth a

                                  17   schedule in anticipation of the appointment of a special master to review certain disputed

                                  18   documents. Dkt. 25. The Court allowed the Parties until December 5, 2019 at 12:00 p.m. to

                                  19   request an adjustment to the schedule for good cause. Dkt. 25 at 3. On December 5, Respondents

                                  20   filed a request to extend the December 5 deadline to December 10 on the suggestion that the

                                  21   California Rules of Professional Conduct may require them to obtain client consent before turning

                                  22   over documents to a special master for review pursuant to an order of the Court. Dkt. 28 at 2.

                                  23   Respondents cite no authority, and the Court is aware of none, that supports their proffered reason

                                  24   for possibly needing an extension. Respondents’ citation to Wellpoint Health Networks, Inc. v.

                                  25   Superior Court, 59 Cal. App. 4th 110, 121 (1997), is not well-taken as that case is vastly different

                                  26   from the present situation. Respondents’ request is at best, premature and at worst, insupportable.

                                  27

                                  28   1
                                           Previous orders relating to PGDx’s motion to compel are located at Dkts. 14 and 25.
                                   1   Accordingly, having found no good cause for Respondents’ request, the extension is DENIED.

                                   2          In accordance with this Court’s December 3, 2019 Order, the Parties are to exchange their

                                   3   vetted special master candidates by December 6, 2019. If the Parties have a common candidate,

                                   4   that candidate must be submitted to the Court on or before December 9, 2019. If the Parties do

                                   5   not have a common candidate, each party may strike one of the other party’s candidates and the

                                   6   two remaining candidates must be submitted to the Court on December 9, 2019. The Court will

                                   7   then select the special master from the submitted candidate(s) and will prepare an order appointing

                                   8   the special master in accordance with Fed. R. Civ. P. 53 and this Court’s December 3, 2019 Order.

                                   9          SO ORDERED.

                                  10   Dated: December 6, 2019

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                                   SUSAN VAN KEULEN
                                  13                                                               United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
